EXHIBIT Trico Marine Services, Inc. Form 10-Q Quarterly Report Quarterly Period Ended September 30, 2008 Certifications Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Joe Compofelice certify, pursuant to 18 U.S.C. Section 1350, that: 1. the Quarterly Report on Form 10-Q for the period ended September 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 7, 2008 By:/s/ Joe Compofelice Joe Compofelice Chief Executive Officer Certifications Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Geoff Jones, certify, pursuant to 18 U.S.C. Section 1350, that: 1. the Quarterly Report on Form 10-Q for the period ended September 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 7, 2008 By:/s/ Geoff Jones Geoff Jones Chief Financial Officer
